                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

FREDDIE LAMAR VALENTINE,

                    Petitioner,

vs.                                            Case No.:    3:16-cv-1063-J-32PDB
                                                            3:10-cr-164-J-32PDB-20
UNITED STATES OF AMERICA,

                    Respondent.
                                           /

                                         ORDER

      This case is before the Court on Petitioner Freddie Lamar Valentine’s Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1, § 2255

Motion). 1 Petitioner raises two claims: first, that the United States breached the plea

agreement by failing to move for a sentence reduction under Rule 35, Federal Rules of

Criminal Procedure, and second, that trial counsel gave ineffective assistance by

negotiating a plea agreement in which the substantial assistance provision was vague.

The United States responds that the § 2255 Motion is untimely (Civ. Doc. 4, Response).

Petitioner filed a reply and a notice of supplemental authority, both of which the Court

has considered. (Civ. Doc. 5, Reply; Civ. Doc. 6, Notice of Supplemental Authority).

Thus, the case is ripe for a decision.

      Under Rule 8(a) of the Rules Governing Section 2255 Proceedings, the Court

has determined that an evidentiary hearing is not necessary to decide the motion. See


1      Citations to the record in the criminal case, United States vs. Freddie Valentine,
No. 3:10-cr-164-J-32PDB-20, will be denoted “Crim. Doc. __.” Citations to the record
in the civil § 2255 case, No. 3:16-cv-1063-J-32PDB, will be denoted “Civ. Doc. __.”
                                            1
Rosin v. United States, 786 F.3d 873, 877 (11th Cir. 2015) (an evidentiary hearing is

not required when the petitioner asserts allegations that are affirmatively

contradicted by the record or patently frivolous, or if in assuming that the facts he

alleges are true, he still would not be entitled to any relief). For the reasons set forth

below, Petitioner’s § 2255 Motion is due to be denied.


   I.      Background


        On September 29, 2010, a federal grand jury returned a seven-count

Superseding Indictment against Petitioner and numerous co-defendants. (Crim. Doc.

307, Superseding Indictment). The grand jury charged Petitioner with one count of

conspiracy to distribute five kilograms or more of cocaine, in violation of 21 U.S.C. §§

841(a)(1), 841(b)(1)(A), and 846 (Count One). (Id. at 2-3). The United States also filed

an Information to Establish Prior Conviction, pursuant to 21 U.S.C. § 851. (Crim. Doc.

330, § 851 Information). The United States notified the Court that in 2001 in the

United States District Court for the Northern District of Florida, Petitioner was

convicted of conspiracy to possess with intent to distribute five kilograms or more of

cocaine and fifty grams or more of cocaine base. (Id. at 1-2); (see also Crim. Doc. 330-

1, Judgment of Prior Conviction). The prior conviction increased the mandatory

minimum sentence for the instant offense from 10 years to 20 years in prison. (See

Crim. Doc. 330 at 2). Petitioner initially pled not guilty to the charge. (Crim. Doc. 334,

Minute Entry of Arraignment).

        On October 29, 2010, Petitioner pled guilty to Count One pursuant to a written

plea agreement. (Crim. Doc. 439, Plea Agreement); (see also Civ. Doc. 10-1; Plea


                                            2
Transcript). 2 In exchange for his guilty plea, the United States agreed to recommend

a two-level downward adjustment under U.S.S.G. § 3E1.1(a) for acceptance of

responsibility, to recommend an additional one-level downward adjustment under §

3E1.1(b) if Petitioner qualified, and to consider whether to move for a sentence

reduction under § 5K1.1 if, in the United States’ sole discretion, it determined that

Petitioner provided substantial assistance and that such a reduction was warranted.

(Crim. Doc. 439 at 3-5). The Magistrate Judge who presided over the change-of-plea

colloquy recommended “that the guilty plea was knowledgeable and voluntary, and

that the offense charged [was] supported by an independent basis in fact containing

each of the essential elements of [the] offense.” (Crim. Doc. 440, Report and

Recommendation Concerning Plea of Guilty). The Court accepted Petitioner’s guilty

plea and adjudicated him accordingly. (Crim. Doc. 445, Acceptance of Plea).

      At the sentencing hearing, Petitioner admitted he was convicted in 2001 of a

felony drug offense, such that his mandatory minimum sentence was 20 years in

prison. (Crim. Doc. 879, Sentencing Tr. at 5-10). According to the Presentence

Investigation Report (PSR), Petitioner’s advisory sentencing range under the United

States Sentencing Guidelines was 240 to 293 months in prison, based on a total offense

level of 35 and a Criminal History Category of IV. (Crim. Doc. 879 at 11); PSR at ¶




2       The Court notes that the plea agreement and change-of-plea transcript were
initially filed under seal. But according to the Magistrate Judge who authorized the
documents to be filed in camera, the seal was to last only through Petitioner’s
sentencing hearing. (See Civ. Doc. 10-1 at 4-5). Because the sentencing hearing has
long since passed, the plea agreement and change-of-plea transcript are no longer
under seal.

                                          3
147. The Court adopted the Guidelines calculation without objection. (Crim. Doc. 879

at 11-12).

      Consistent with the plea agreement, the United States moved for a four-level

reduction under U.S.S.G. § 5K1.1 to recognize that Petitioner provided substantial

assistance to the government. Specifically, the motion was based on Petitioner’s

cooperation against three individuals: Amadeo Hernandez Jaimes, a high-level drug

dealer who was ultimately convicted and sentenced to 25 years in prison, as well as

Tavaris Rembert and Shiron Brooks. (See id. at 12-14). The United States also

recognized that Petitioner assisted state prosecutors in bringing charges against a

homicide suspect named Marco Denson, but the United States made clear that it did

not think this cooperation warranted a sentence reduction. (Id. at 15). The United

States opined that if Petitioner had information that could assist a homicide

investigation, he should have come forward with that information regardless of

whether he was charged with a crime or pursuing cooperation. (Id.). The United States

further expressed disappointment that, in its view, Petitioner did not fulfill “his

potential to lead to other types of electronic surveillance cases, wiretap cases, and

things of that nature,” especially given that Petitioner had been a high-level

participant in drug dealing. (Id. at 15-16). Still, the United States recommended a

four-level reduction under § 5K1.1, which would reduce Petitioner’s offense level to 31

and his advisory sentencing range to between 151 and 188 months in prison. (Id. at

16, 24). Nonetheless, the United States also recommended a variance above the

reduced Guidelines range because the previous federal drug conviction did not deter

Petitioner from violating the conditions of supervised release and continuing to engage

                                          4
in drug dealing (id. at 17-20), and because he “made a conscious decision to get back

involved in higher levels [of drug dealing] than he was before,” (id. at 21). The United

States argued that a sentence of 204 months in prison was required to promote respect

for the law, just punishment, and deterrence. (Id. at 23-24).

       After hearing from Petitioner’s counsel, several of Petitioner’s family members,

and Petitioner himself, the Court granted the government’s § 5K1.1 motion, thereby

reducing Petitioner’s advisory sentencing range to between 151 and 188 months. (Id.

at 46-47). The Court observed that “getting the 5K was a significant benefit to Mr.

Valentine.” (Id. at 46). After considering the sentencing factors in 18 U.S.C. § 3553(a),

the Court declined to vary above the reduced Guidelines range. Instead, the Court

sentenced Petitioner to a term of 160 months in prison, followed by a five-year term of

supervised release. (Id. at 56-57). 3 Petitioner did not object to the sentence. (Id. at 63).

       The Court entered judgment on December 19, 2012. (Crim. Doc. 683,

Judgment). Petitioner did not pursue an appeal. As such, Petitioner’s conviction and

sentence became final 14 days later, on January 2, 2013, when time expired to file a

notice of appeal. See Adams v. United States, 173 F.3d 1339, 1342 n.2 (11th Cir. 1999)

(when a defendant does not pursue a direct appeal, his conviction and sentence become

final when the time to file a notice of appeal expires). Petitioner did not file the § 2255

Motion until more than three years later. (See Civ. Doc. 1 at 13). Houston v. Lack, 487




3     On October 10, 2017, the Court further reduced Petitioner’s sentence to 140
months in prison based on Amendment 782 to the Sentencing Guidelines. (Crim. Doc.
918, Amendment 782 Order). Petitioner’s current sentence is 100 months below the
20-year mandatory minimum.

                                             5
U.S. 266, 276 (1988) (a pro se prisoner’s court filing is deemed filed on the date it is

delivered to prison authorities for mailing).


   II.      The § 2255 Motion


         Petitioner raises two claims in the § 2255 Motion. First, Petitioner contends

that the United States breached the plea agreement when it did not move for an

additional substantial assistance reduction based on Petitioner’s testimony in state

court against Marco Denson. (Civ. Doc. 1 at 4, 14-15). Petitioner states that in 2011 he

agreed to cooperate with Florida law enforcement officials in prosecuting an individual

suspected of committing murder. (Id. at 14). According to Petitioner, he “debriefed with

the investigators on several occasions; he testified before the grand jury; and in 2015,

he testified at the trial of the alleged murder[er] Marco Denson. The jury convicted

Mr. Denson of murder (Case No.: 2012-1417-CF).” (Id.). Afterward, Petitioner alleges

that state authorities “reported to the United States Attorney’s Office that Mr.

Valentine cooperated fully and made a significant contribution to the conviction of Mr.

Denson,” but that federal authorities “decided that Mr. Valentine’s assistance did not

warrant the filing of a Rule 35 [motion].” (Id.). Petitioner argues that the United

States’ failure to reward his state-court testimony with a Rule 35 motion constitutes

a breach of the plea agreement.

         Second, and relatedly, Petitioner contends that “[t]rial counsel failed to provide

constitutionally adequate representation in the plea-agreement stage of the

proceeding.” (Civ. Doc. 1 at 5). Petitioner complains that the plea agreement’s

substantial assistance provision was “inherently vague since it provides that the


                                             6
United States will decide whether to file a Rule 35(b) motion in its sole discretion.” (Id.

at 14). Petitioner also complains that the plea agreement “does not identify … who will

make the decision for the United States Attorney’s Office.” (Id.) (emphasis added).

With respect to timeliness, Petitioner asserts that the § 2255 Motion is timely under

28 U.S.C. § 2255(f)(4) because he filed it “within one year of an operative fact for the

claim being available.” (Id. at 12).

      The United States responds that the § 2255 Motion is untimely because

Petitioner filed it well over a year after his conviction and sentence became final. (Civ.

Doc. 4 at 1, 2-3). Additionally, the United States argues that Petitioner is not entitled

to tolling of § 2255(f)’s statute of limitations because the facts underlying Petitioner’s

claims have been known since the sentencing hearing. (Id. at 4-5). The United States

points out that at the sentencing hearing, the prosecutor told the Court that Petitioner

was cooperating with state authorities in the murder case against Marco Denson, but

that such cooperation did not warrant a sentence reduction. (Id.); (see also Crim. Doc.

879 at 15). Moreover, the United States argues that the plea agreement’s substantial

assistance provision “is clear and unambiguous” insofar as it commits the decision

whether to file a Rule 35 motion to the sole discretion of the United States Attorney,

and that Petitioner cannot collaterally attack that determination. (Civ. Doc. 4 at 5)

(citing Crim. Doc. 439 at 4-5).


   III.   Discussion


      Under 28 U.S.C. § 2255, a person in federal custody may move to vacate, set

aside, or correct his sentence. Section 2255 permits such collateral challenges on four


                                            7
grounds: (1) the imposed sentence was in violation of the Constitution or laws of the

United States; (2) the court did not have jurisdiction to impose the sentence; (3) the

imposed sentence exceeded the maximum authorized by law; or (4) the imposed

sentence is otherwise subject to collateral attack. 28 U.S.C §2255(a) (2008). Only

jurisdictional claims, constitutional claims, and claims of error that are so

fundamental as to cause a complete miscarriage of justice will warrant relief through

collateral attack. United States v. Addonizio, 442 U.S. 178, 184-86 (1979). A

petitioner’s challenge to his sentence based on a Sixth Amendment claim of ineffective

assistance of counsel is normally considered a collateral attack. United States v.

Teague, 953 F.2d 1525, 1534 n. 11 (11th Cir. 1992).

      To succeed on a claim of ineffective assistance of counsel, a petitioner must show

both (1) that counsel’s performance was deficient, and (2) that as a result of counsel’s

deficient performance, the petitioner suffered prejudice. Strickland v. Washington,

466 U.S. 668, 687 (1984). In determining whether counsel performed deficiently, the

Court adheres to the standard of reasonably effective assistance. Weeks v. Jones, 26

F.3d 1030, 1036 (11th Cir. 1994). The petitioner must show, in light of all the

circumstances, that counsel’s performance fell outside the “wide range of

professionally competent assistance.” Id. To show that counsel’s deficient performance

prejudiced the defendant, the petitioner must show that there is a reasonable

probability that, but for counsel’s error, the result of the proceeding would have been

different. Id. at 1036-37 (citing Strickland, 466 U.S. at 694). A “reasonable probability”

is a probability sufficient to undermine confidence in the outcome. Strickland, 466 U.S.

at 694. In determining whether a petitioner has met the two prongs of deficient

                                            8
performance and prejudice, the Court considers the totality of the evidence. Id. at 695.

However, because both prongs are necessary, “there is no reason for a court… to

approach the inquiry in the same order or even to address both components of the

inquiry if the defendant makes an insufficient showing on one.” Id. at 697; see also

Wellington v. Moore, 314 F.3d 1256, 1261 n. 1 (11th Cir. 2002) (“We need not discuss

the performance deficiency component of [petitioner’s] ineffective assistance claim

because failure to satisfy the prejudice component is dispositive.”).

       Additionally, the Antiterrorism and Effective Death Penalty Act (AEDPA),

imposes a one-year statute of limitations for federal prisoners who seek to vacate, set

aside, or correct their sentences. 28 U.S.C. § 2255(f). The statute of limitations runs

from the latest of:

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by
       governmental action in violation of the Constitution or laws of the United
       States is removed, if the movant was prevented from making a motion by
       such governmental action;

       (3) the date on which the right asserted was initially recognized by the
       Supreme Court, if that right has been newly recognized by the Supreme
       Court and made retroactively applicable to cases on collateral review; or

       (4) the date on which the facts supporting the claim or claims presented
       could have been discovered through the exercise of due diligence.

Id. “Typically, the applicable triggering date is ‘the date on which the judgment of

conviction becomes final.’” Beeman v. United States, 871 F.3d 1215, 1219 (11th Cir.

2017) (quoting 28 U.S.C. § 2255(f)(1)), cert. denied, 139 S. Ct. 1168 (2019). “The §

2255(f) statute of limitations ‘requires a claim-by-claim approach to determine

timeliness.’” Id. (citation omitted).

                                           9
      Here, the claims in Petitioner’s § 2255 Motion are indisputably untimely under

§ 2255(f)(1), since he filed the motion more than three years after his conviction and

sentence became final. The statute-of-limitations issue depends on whether either or

both of the claims are timely under § 2255(f)(4).


      A. Ground One: Whether the United States Breached the Plea
         Agreement


      The Court assumes, for the sake of discussion, that Petitioner’s breach-of-the-

plea-agreement claim is timely under § 2255(f)(4). Petitioner suggests that the facts

supporting the claim materialized only in 2016, when he learned that the United

States Attorney’s Office would not file a Rule 35 motion based on his cooperation in

the state-court homicide case against Marco Denson. Petitioner contends that the

United States breached the plea agreement when it refused to reward his testimony

against Denson with a substantial assistance motion.

      This claim lacks merit because the United States had broad discretion under

the terms of the plea agreement to decide whether to move for a substantial assistance

reduction.

      [W]here a plea agreement states only that the government will file a
      [substantial assistance] motion if it determines, in its “sole” discretion,
      that the defendant's cooperation qualifies as substantial assistance, the
      government does not breach the agreement by failing to file such a
      motion, and the district court has no jurisdiction to review the claim of
      breach.

United States v. Nance, 426 F. App’x 801, 802-03 (11th Cir. 2011) (citing United States

v. Forney, 9 F.3d 1492, 1500-02 & n.2 (11th Cir. 1993)).

      The plea agreement gave the United States Attorney’s Office sole discretion


                                          10
whether to move for a substantial assistance reduction. The relevant provision stated:

         7. Cooperation – Substantial Assistance to be Considered

         …. If the cooperation is completed subsequent to sentencing, the
         government agrees to consider whether such cooperation qualifies as
         “substantial assistance” in accordance with the policy of the United
         States Attorney for the Middle District of Florida, warranting the filing
         of a motion for a reduction of sentence within one year of the imposition
         of sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant
         understands that the determination as to whether “substantial
         assistance” has been provided or what type of motion related thereto will
         be filed, if any, rests solely with the United States Attorney for the Middle
         District of Florida, and the defendant agrees that defendant cannot and
         will not challenge that determination, whether by appeal, collateral
         attack, or otherwise.

(Crim. Doc. 439 at 4-5) (emphasis added).

         At the sentencing hearing on December 12, 2012, the United States explained

why it did not believe that Petitioner’s cooperation in the Denson case warranted a

substantial assistance reduction. (Crim. Doc. 879 at 15). The United States notified

the Court that Petitioner had provided information that led to the indictment and

arrest of Denson. (Id.). But the prosecutor added:

         However, my view of that is if you have information about a homicide you
         ought to be providing it whether you’re charged with a crime or not,
         whether you’re trying to cooperate or not.

         I think all of us would want that if we were somehow affected by that, or
         a family member or what have you. To provide information that you have
         about that is a civic duty. And I’ve just never put much stock in that type
         of cooperation. But, nonetheless, I wanted to mention it to the court.

(Id.).

         Based on this record, the government did not breach the plea agreement by not

filing a Rule 35 motion to reward Petitioner’s cooperation in the Denson case. Based

on the prosecutor’s statement at sentencing, Petitioner knew that the government did

                                              11
not intend to do so. The plea agreement unambiguously committed that decision to the

sole discretion of the United States Attorney for the Middle District of Florida. Because

the plea agreement gave the United States Attorney sole discretion over whether to

file a substantial assistance motion, “the government [did] not breach the agreement

by failing to file such a motion, and the district court has no jurisdiction to review the

claim of breach.” Nance, 426 F. App’x at 802-03; see also Forney, 9 F.3d at 1499-1502

& nn. 2-4. 4 Therefore, Ground One is due to be denied.


      B. Ground Two: Whether Counsel Gave Ineffective Assistance by
         Negotiating a Plea Agreement With a Vague Substantial Assistance
         Provision
      Petitioner’s second ground is that counsel gave ineffective assistance during the

plea negotiation process. (Civ. Doc. 1 at 5). Petitioner complains that the plea

agreement’s substantial assistance provision is “inherently vague”: first, because it

leaves the decision to move for a substantial assistance reduction to the sole discretion

of the United States Attorney’s Office, and second, because the plea agreement does

not identify who will make the decision for the United States Attorney’s Office. (Id. at

14). Petitioner states that he “believed his plea agreement provided that if he assisted

in the prosecution of another person’s crime, then he would receive a sentence

reduction or at least an opportunity for him to seek a reduction from this court.” (Id.

at 15). Petitioner contends that “[t]he government’s refusal to give him that

opportunity amounts not only to a breach of the plea agreement, but also …



4      Nor does the record reflect that the government had an unconstitutional motive
for withholding an additional substantial assistance motion, such as Petitioner’s race
or religion. Wade v. United States, 504 U.S. 181, 185-87 (1992).

                                           12
demonstrates [that] his guilty plea was involuntarily made.” (Id.).

      The Court will assume, for the sake of the discussion below, that Ground Two

is timely under § 2255(f)(4). 5 Nevertheless, the claim lacks merit because Petitioner

told the Court, under oath, that he had read and understood the entire plea agreement,

including the substantial assistance provision. During the plea colloquy, Petitioner

advised the Court that he had read “every page, every word” of the plea agreement,

that he had fully discussed it with his attorney, and that he fully understood its terms.

(Civ. Doc. 10-1 at 16-17). Petitioner confirmed that he had signed each page of the

agreement. (Id. at 16). The Magistrate Judge presiding over the colloquy specifically

addressed the substantial assistance provision:

      THE COURT:           …. Lastly, in both cases the United States is agreeing
                           to consider whether any cooperation you might be
                           able to provide would constitute substantial
                           assistance.

                           That can be an important provision for defendants in
                           your situation, because it’s a way of getting your
                           guideline level reduced further if there is a motion
                           granted by the Court.

                           And not only could it reduce your guideline level, but

5      However, the Court agrees with the United States that Ground Two is untimely,
even under § 2255(f)(4), because Petitioner was aware of the supporting facts since
before his conviction and sentence became final. Petitioner knew what the terms of
the plea agreement were, including the terms of the substantial assistance provision,
from the date he pled guilty pursuant to the agreement. And Petitioner knew from the
date of the sentencing hearing that the United States did not intend to reward his
cooperation in the Denson case with an additional substantial assistance reduction.
       Thus, if Petitioner wished to argue that the plea agreement’s substantial
assistance provision was overly vague, that counsel was ineffective in negotiating it,
or that he pled guilty under a false impression about being rewarded for any assistance
he provided, he possessed enough facts to raise this ground in a § 2255 motion within
one year of his conviction and sentence becoming final. But because Petitioner did not
do so, this claim is time-barred as well.

                                           13
                           in some cases it could be a way of getting a sentence
                           reduced below the mandatory minimum sentence,
                           which you’ve both heard is substantial in your cases.
                           So that could be important.

                           But the key thing about it is, first, it’s the sole
                           discretion of the U.S. Attorney whether to make a
                           motion on your behalf. And then even if they do, it’s
                           up to the district court judge to decide whether to
                           grant it and, if so, how many levels of departure to
                           grant.

                           So both of those are out of your control directly,
                           except indirectly by your cooperation. But if you’re
                           unhappy with the result, you would not be able to
                           withdraw from your plea or challenge that
                           determination on an appeal or collateral attack
                           again.

                           Do you understand that?

       VALENTINE:          Yes.

(Id. at 20-21) (emphasis added).

       Toward the end of the plea colloquy, Petitioner assured the Court that he was

not pleading guilty based on any promise of a light sentence or a particular disposition.

(Id. at 39-40). Petitioner also confirmed that he was satisfied with his attorney’s

representation, and that he had received enough time to talk to his attorney about the

case. (Id. at 40-41).

       The above record refutes Petitioner’s claim that the substantial assistance

provision was overly vague, or that he pled guilty under the false impression he would

be rewarded for any cooperation he provided. The plea agreement unambiguously gave

the United States Attorney for the Middle District of Florida sole discretion over

whether to file a Rule 35 motion. (Crim. Doc. 439 at 4-5; Civ. Doc. 10-1 at 20-21).



                                           14
Petitioner stated that he understood it was out of his control whether the United

States filed a substantial assistance motion, and even if so, how much of a reduction

he would receive. (Civ. Doc. 10-1 at 20-21). The plea agreement also precluded

Petitioner from appealing or collaterally attacking the United States’ decision not to

file a substantial assistance motion. (Crim. Doc. 439 at 5; see also Civ. Doc. 10-1 at 20-

21). Petitioner told the Court, under oath, that he understood and accepted the entire

plea agreement, including the substantial assistance provision specifically. (Civ. Doc.

10-1 at 16-17, 21). Petitioner further advised the Court that he was not pleading guilty

based on any assurances of a light sentence or a particular disposition. (Id. at 39-40).

And Petitioner told the Court he was satisfied with his attorney’s representation. (Id.

at 40-41).

      “Solemn declarations in open court,” such as the ones Petitioner made when he

pled guilty, “carry a strong presumption of verity.” Blackledge v. Allison, 431 U.S. 63,

74 (1977). “‘[T]he representations of the defendant, his lawyer, and the prosecutor at

[a plea] hearing, as well as any findings made by the judge accepting the plea,

constitute a formidable barrier in any subsequent collateral proceedings.’” Id. at 73-

74. “The district court is entitled to discredit a defendant's newly-minted story about

being [misled] when that story is supported only by the defendant's conclusory

statements” and is contradicted by the record of the change-of-plea colloquy.

Winthrop-Redin v. United States, 767 F.3d 1210, 1217 (11th Cir. 2014). Given that

Petitioner’s statements at the plea colloquy were made under oath, “he bears a heavy

burden to show his statements were false.” United States v. Rogers, 848 F.2d 166, 168

(11th Cir. 1988) (per curiam). Based on the record before the Court, Petitioner has not

                                           15
carried that heavy burden. 6 Petitioner made specific assurances during the plea

hearing that refute his current allegations. Petitioner’s counsel was not ineffective as

a matter of law. 7 As such, Ground Two is due to be denied.


     IV.      Conclusion


           The Court has considered each of Petitioner’s claims on the merits, but finds

that none warrants relief under 28 U.S.C. § 2255. Accordingly, it is hereby

ORDERED:


           1. Petitioner Freddie Lamar Valentine’s Motion Under 28 U.S.C. § 2255 to

              Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1) is DENIED.

           2. The Clerk should enter judgment in favor of the United States and against

              Petitioner, and close the file.


    CERTIFICATE OF APPEALABILITY AND LEAVE TO APPEAL IN FORMA
                        PAUPERIS DENIED

           IT IS FURTHER ORDERED that Petitioner is not entitled to a certificate of

appealability. A prisoner seeking a motion to vacate has no absolute entitlement to

appeal a district court’s denial of his motion. 28 U.S.C. § 2253(c)(1). Rather, a district

court must first issue a certificate of appealability (COA). Id. “A [COA] may issue…

only if the applicant has made a substantial showing of the denial of a constitutional

right.” Id. at § 2253(c)(2). To make such a showing, Petitioner “must demonstrate that


6     The allegations in the § 2255 Motion are generally conclusory, and Petitioner
did not submit any affidavits to corroborate the allegations.
7     Even though Petitioner couches Ground Two as an ineffective assistance of
counsel claim, he spends most of his time arguing that the plea agreement is
ambiguous. That claim, too, is without merit.

                                                16
reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were

‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537

U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

Petitioner has not made the requisite showing in these circumstances. Because

Petitioner is not entitled to a certificate of appealability, he is not entitled to appeal in

forma pauperis.

        DONE AND ORDERED at Jacksonville, Florida this 7th day of August, 2019.




                                                        TIMOTHY J. CORRIGAN
                                                        United States District Judge




lc 19

Copies:
Counsel of record
Pro se petitioner




                                             17
